MANDATE
                   Case
                Case    18-859, DocumentDocument
                     1:17-cv-05625-AKH   152, 04/17/2020,
                                                  73 Filed2821231,
                                                            04/17/20Page1
                                                                      Pageof11of 1

                           UNITED STATES COURT OF APPEALS
                                      FOR THE                                                             1:17-cv-05625-AKH
                                   SECOND CIRCUIT
             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     3rd day of February, two thousand twenty.

     Before: Dennis Jacobs,
             Guido Calabresi,
                         Circuit Judges,
             Jed S. Rakoff
                         District Judge.*
                                                                                                                   Apr 17 2020
     _______________________________________________

     Marvin Washington, Dean Bortell, as Parent of Infant Alexis
     Bortell, Alexis Bortell, Jose Belen, Sebastien Cotte, as Parent
     of Infant Jagger Cotte, Jagger Cotte, Cannabis Cultural
     Association Inc.,

                                                  Plaintiffs - Appellants,            ORDER
                    v.                                                                Docket No. 18-859

     William Pelham Barr, in his official capacity as United States
     Attorney General, United States Department of Justice, Uttam
     Dhillon, in his official capacity as the Acting Administrator of
     the Drug Enforcement Administration, United States Drug
     Enforcement Administration, United States of America,

                                   Defendants - Appellees.
     _______________________________________________

              On May 30, 2019, we gave Appellants six months to file a petition with the Drug
     Enforcement Administration to reclassify marijuana under the Controlled Substances Act, noting
     that a failure to do so would result in affirmance of the district court’s judgment dismissing the
     case. On January 3, 2020, we denied Appellants’ motion for an 18-month extension to file their
     petition. Moreover, on January 17, 2020, Appellants informed us that they do not plan to file a
     petition. Accordingly, it is hereby ORDERED that the district court’s judgment is AFFIRMED
     and the case is DISMISSED with prejudice.

                                                           For the Court:
                                                           Catherine O’Hagan Wolfe,
                                                           Clerk of Court




     *
      Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York, sitting by
     designation.



MANDATE ISSUED ON 04/17/2020
